Title: From Thomas Jefferson to Thomas Mann Randolph, 23 March [1797]
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                    
                        Th:J. to TMR.
                        Monticello Mar. 23. [1797]
                    
                    I arrived at home on the 20th. inst. and found the cherry and peach trees in general blossom. They had begun about a week before that. This day our first dishes of asparagus and spinach came to table. This may enable you to compare climates. The price of wheat at Philadelphia and Baltimore was 2.13 D. at Alexandria and Dumfries 1.67 at Fredericksburg 1.16. The merchants of Philadelphia and Baltimore think wheat and flour will keep at their present prices the present season, notwithstanding the threatening aspect of affairs with France. I am the bearer of a diploma for you from the Amer. Phil. society, which I will deliver on your coming up; for I presume you will come to our election. There are two persons talked of besides Mr. Nicholas and yourself, but it is thought they will get few votes. Hening is one. I forget the name of the other, having never before heard it. He lives near Mr. Maury’s. I think it probable you may recieve this in Richmd. on your way up. You will do well therefore to enquire after our clover and have it forwarded by a waggon, for it ought to be at Richmd. by this time. Will you be so good as to enquire the state of my pipe of wine at Brown’s which I must send express for if no safe opportunity occurs. All are well at Edgehill. I shall write to my dear Martha by post, for this goes by an earlier accidental conveyance. My best love to her and Maria. The little ones I suppose have forgotten me. Adieu affectionately.
                    
                        P.S. I find on further enquiry that the first cherry and peach blossoms here appeared on the 9th. inst. I passed Fredericksburg on the 18th. and the buds were not swelled.
                    
                 